The Legislature evidently intended that as the party applying for an order to erect a mill was to have a portion of his adversary's property condemned, to answer a public purpose as well as a private benefit to the party intending to erect such mill, this condemnation and appropriation should be at the costs of the party making the application. Yet it would appear that this provision only extended to the costs of the County Court. If, therefore, a party against whom the County Court make the order should appeal from that order to the Superior Court, he takes the appeal subject to the general law of the country regulating costs upon appeals. He will therefore be liable to or exempt from the payment of those costs, according to the event of the suit; if it terminate in his favor, he will be exempted from costs; if otherwise, he must pay the costs. In the present case the same party prevailed in both courts; and therefore the party appealing is bound to pay the costs of the Superior Court, under the general law; and the party in whose favor the order was granted is equally bound to pay the costs in the County Court, under the special act of Assembly provided for that particular case. *Page 16 
(14)